DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
The embodiment 1 associated with claims 1, 4 and 9, classified in H02J50/60 which is directed to control circuitry is configured to: in response to determining that the current quality factor is lower than the baseline quality factor by at least the threshold amount, wirelessly transmit a wireless digital request that requests a corresponding wireless digital response from a wireless power receiving device; and in response to receiving no wireless digital response from the wireless power receiving device corresponding to the wireless digital request, determine that the foreign object is present.
The embodiment 2 associated with claims 1, 5-8, classified in H02J50/80 which is directed to control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current quality factor
The embodiment 3 associated with claims 1, 10-12, classified in H02J50/40 which is directed to the control circuitry is configured to update the threshold amount using a filtering operation based on a history of measurements.
The embodiment 4 associated with claims 1, 15, classified in H02J50/50 which is directed to a temperature sensor configured to measure a temperature, wherein the control 
The embodiment 5 associated with claims 1, 13, 14, 16, 17, classified in H02J50/502 which is directed to the baseline quality factor is measured at a first frequency, wherein the current quality factor is measured at a second frequency, and wherein the control circuitry is configured to compensate the current quality factor measurement for a change of the second frequency from the first frequency.
The embodiment 6 associated with claims 1, 18, 19, classified in H02J50/60 which is directed to applying an impulse to the wireless power transmitting coil and measuring a decay envelope associated with a ringing signal produced in the wireless power transmitting coil due to the applied impulse and b) measuring the impedance of the wireless power transmitting coil using an alternating-current source coupled to the wireless power transmitting coil and determining the current quality factor from the measured impedance.
The embodiment 7 associated with claims 20, classified in H02J50/70 which is directed to measuring an impedance of the transmitter
The embodiment 8 associated with claims 21-28, classified in H02J50/80 which is directed to determining that a foreign object is present, use the wireless power transmitting circuitry to wirelessly transmit the wireless power signals at a second power level that is lower than the first power level. 

The species are independent or distinct because 2 differs from 1 because embodiment 2 the control circuitry is configured to measure the baseline quality factor at an initial time and is configured to save the measured baseline quality factor for later comparison to the current 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;

.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Himeda, Chad to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
06/22/2021
Examiner, Art Unit 2836